Name: Commission Delegated Regulation (EU) 2018/542 of 22 January 2018 correcting the Greek language version of Delegated Regulation (EU) 2017/86 establishing a discard plan for certain demersal fisheries in the Mediterranean Sea
 Type: Delegated Regulation
 Subject Matter: international law;  fisheries;  natural environment
 Date Published: nan

 6.4.2018 EN Official Journal of the European Union L 90/61 COMMISSION DELEGATED REGULATION (EU) 2018/542 of 22 January 2018 correcting the Greek language version of Delegated Regulation (EU) 2017/86 establishing a discard plan for certain demersal fisheries in the Mediterranean Sea THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (1), and in particular Article 15(6) thereof, Whereas: (1) The Greek language version of Commission Delegated Regulation (EU) 2017/86 (2) contains an error in Article 4(b)(i), (ii) and (iii), Article 4(c)(i) and (ii), Article 5(2) and in the tables of points 2 and 3 of the Annex as regards the translation of a fish species, thus affecting the scope of various provisions of that Regulation. (2) The Greek language version of Delegated Regulation (EU) 2017/86 should therefore be corrected accordingly. The other language versions are not affected, HAS ADOPTED THIS REGULATION: Article 1 (does not concern the English language) Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 January 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 354, 28.12.2013, p. 22. (2) Commission Delegated Regulation (EU) 2017/86 of 20 October 2016 establishing a discard plan for certain demersal fisheries in the Mediterranean Sea (OJ L 14, 18.1.2017, p. 4).